DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 9/13/2019, in which claims 1 – 10 was presented for examination.
3.	A preliminary amendment was filed on 9/14/2020, in which claims 11 – 20 was added.
4.	Claims 1 – 20 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse et al (US 2015/0379077 A1), in view of Zhang et al (US 2015/0356162 A1)
As per claim 1, Grosse et al (US 2015/0379077 A1) discloses,
A method, comprising: generating an execution plan for a query that specifies a plurality of analytic functions (para.[0005]; “generating a query execution plan optimized for parallel execution of the one or more user-defined functions”). 
wherein a first set of analytic functions of said plurality of analytic functions partitions rows according to a first plurality of partition keys (para.[0006]; “wherein the representation comprises an input property specifying a range of permitted partition arrangements as an input pre-condition for parallelized instances of the user-defined function”). 
wherein said execution plan comprises a plurality of operators (para.[0134];  “query execution plan can be implemented (e.g., executed) to achieve the processing of the user-defined functions and the core database relational operators” and para.[0167]; “optimization and execution of relational operators and user-defined functions”). 
wherein said plurality of operators include: a first partition creator operator that specifies to create a first plurality of first partitions based on one or more first partition keys (para.[0188]; “the granularity of partitioning supported by the UDF by defining MINPART and MAXPART for each input set. MINPART defines the lower bound of required partitioning, whereas MAXPART defines the upper bound of the highest possible partitioning. One can distinguish between those two so that the optimizer can choose the granularity depending on the surrounding operators and their required partitioning”).
each first partition key of said one or more first partition keys belong to said first plurality of partitioning keys (para.[0085]; “annotations can also specify an expected grouping or sorting condition for an input table of the user-defined function”, para.[0189]; A partitioning schema can be described by defining grouping columns for MINPART and MAXPART” and para.[0191]; “annotation KEY makes a statement about the behavior of the UDF regarding columns used as partitioning columns in the MAXPART annotation”). 
a first partition iterator operator that specifies to iterate through said first plurality of first partitions and specifies for each iteration through said first plurality of first partitions (para.[0157]; “iteration and state maintenance are typically required for analysis tasks”). 
a first analytic operator that specifies to perform a first analytic function on a respective first partition of said each iteration through said first plurality of first partitions in a way that ignores said one or more first partition keys (para.[0073]; “user-defined function (e.g., parallelized instances of the user-defined functions) can include local structural properties that define how data within each partition is to be organized. Examples include grouping and sorting properties”). 
a second analytic operator that specifies to perform a second analytic function on said respective first partition of said each iteration through said first plurality of first partitions in a way that ignores said one or more first partition keys (para.[0073]; “user-defined function (e.g., parallelized instances of the user-defined functions) can include local structural properties that define how data within each partition is to be organized. Examples include grouping and sorting properties”). 
wherein said first analytic function and said second analytic function belong to the first set of analytic functions (para.[0072]; “Partition properties can include global structural properties that are expected to hold true across parallelized instances of the user-defined function”).
executing the execution plan, wherein executing the execution plan includes: generating said first plurality of first partitions (para.[0047]; “during execution, input tables for the user-defined function are divided into partitions. Such a process is sometimes called "initial partitioning." At 240, the partitions are submitted to respective parallelized instances of the user-defined function as input. The user-defined function then performs processing on its respective partition”). 
computing the first analytic function for one or more rows in said each first partition (para.[0047]; “The user-defined function then performs processing on its respective partition”). 
computing the second analytic function for one or more rows in said each first partition (para.[0047]; “The user-defined function then performs processing on its respective partition”).
	Grosse does not specifically disclose each first partition key of said one or more first partition keys belong to said first plurality of partitioning keys, a first analytic operator that specifies to perform a first analytic function on a respective first partition of said each iteration through said first plurality of first partitions in a way that ignores said one or more first partition keys, a second analytic operator that specifies to perform a second analytic function on said respective first partition of said each iteration through said first plurality of first partitions in a way that ignores said one or more first partition keys, for each first partition of said first plurality of first partitions: ignoring said one or more first partition keys, computing the first analytic function for one or more rows in said each first partition and ignoring said one or more first partition keys.
	However, Zhang et al (US 2015/0356162 A1) in an analogous art discloses,
each first partition key of said one or more first partition keys belong to said first plurality of partitioning keys (para.[0032]; “when the analytic function comprises the partition by clause, using the column in the partition by clause of the analytic function as the partition key”).
a first analytic operator that specifies to perform a first analytic function on a respective first partition of said each iteration through said first plurality of first partitions in a way that ignores said one or more first partition keys (para.[0029]; “receives the data row, determines a reduce key, a partition key, and a sort key of the analytic function, and sends the data row to an analysis operator”, para.[0033]; “when the analytic function comprises the order by clause, use the column in the order by clause as the sort key”, and para.[0038]; “analysis operator invokes an analyzer corresponding to the analytic function to analyze the data row to obtain an analytic result”).
a second analytic operator that specifies to perform a second analytic function on said respective first partition of said each iteration through said first plurality of first partitions in a way that ignores said one or more first partition keys (para.[0029]; “receives the data row, determines a reduce key, a partition key, and a sort key of the analytic function, and sends the data row to an analysis operator”, para.[0033]; “when the analytic function comprises the order by clause, use the column in the order by clause as the sort key”, and para.[0038]; “analysis operator invokes an analyzer corresponding to the analytic function to analyze the data row to obtain an analytic result”).
for each first partition of said first plurality of first partitions: ignoring said one or more first partition keys (para.[0032]; “using a constant that is the same as the reduce key as the partition key when the analytic function does not comprise the partition by clause”). 
computing the first analytic function for one or more rows in said each first partition and ignoring said one or more first partition keys (para.[0033]; “when the analytic function comprises the order by clause, use the column in the order by clause as the sort key” and para.[0038]; “analysis operator invokes an analyzer corresponding to the analytic function to analyze the data row to obtain an analytic result”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhang into Grosse to provide analytic function for processing large volume of data, thereby providing a convenient process of using the database.

As per claim 2, the rejection of claim 1 is incorporated and further Grosse et al (US 2015/0379077 A1) discloses,
wherein a second set of analytic functions of said plurality of analytic functions aggregates rows according to a second plurality of partition columns (para.[0175]; “optimization and parallel execution of user-defined aggregate and table functions”). 
wherein said plurality of operators include: a second partition creator operator that specifies to create a second plurality of second partitions based on one or more second partition keys (para.[0188]; “the granularity of partitioning supported by the UDF by defining MINPART and MAXPART for each input set. MINPART defines the lower bound of required partitioning, whereas MAXPART defines the upper bound of the highest possible partitioning. One can distinguish between those two so that the optimizer can choose the granularity depending on the surrounding operators and their required partitioning”).
and a second partition iterator operator that specifies to iterate through said second plurality of second partitions and specifies for each iteration through said second plurality of second partitions  (para.[0073]; “user-defined function (e.g., parallelized instances of the user-defined functions) can include local structural properties that define how data within each partition is to be organized. Examples include grouping and sorting properties”). 
a third analytic operator that specifies to perform a third analytic function on a respective second partition of said each iteration through said second plurality of second partitions in a way that ignores said one or more second partition keys (para.[0047]; “The user-defined function then performs processing on its respective partition”). 
 a fourth analytic operator that specifies to perform a fourth analytic function on said respective second partition of said each iteration through said second plurality of second partitions in a way that ignores said one or more second partition keys (para.[0006]; “wherein the representation comprises an input property specifying a range of permitted partition arrangements as an input pre-condition for parallelized instances of the user-defined function”).
and wherein said third analytic function and said fourth analytic function belong to the second set of analytic functions (para.[0037]; “an execution environment 120 can accommodate execution of a program that comprises both one or more user-defined functions and one or more core database relational operations”).  
	Further, Zhang et al (US 2015/0356162 A1) in an analogous art disclose 
each second partition key of said one or more second partition keys belonging to said second plurality of partition columns  (para.[0032]; “when the analytic function comprises the partition by clause, using the column in the partition by clause of the analytic function as the partition key”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhang into Grosse to provide analytic function for processing large volume of data, thereby providing a convenient process of using the database.

As per claim 3, the rejection of claim 1 is incorporated and further Grosse et al (US 2015/0379077 A1) discloses,
wherein said plurality of operators include: a third partition creator operator that specifies to create a third plurality of third partitions based on one or more third partition keys, each third partition key of said one or more third partition keys belonging to said first plurality of partition keys (para.[0188]; “the granularity of partitioning supported by the UDF by defining MINPART and MAXPART for each input set. MINPART defines the lower bound of required partitioning, whereas MAXPART defines the upper bound of the highest possible partitioning. One can distinguish between those two so that the optimizer can choose the granularity depending on the surrounding operators and their required partitioning”).
a third partition iterator operator that specifies to iterate through said third plurality of third partitions and specifies for each iteration through said third plurality of third partitions: ORA170879-US-NP3Attorney Docket No.: 50277-5304 said first partition creator operator to create said first plurality of first partitions from a respective third partition of said third plurality of third partitions  (para.[0073]; “user-defined function (e.g., parallelized instances of the user-defined functions) can include local structural properties that define how data within each partition is to be organized. Examples include grouping and sorting properties”).  

As per claim 4, the rejection of claim 1 is incorporated and further Grosse et al (US 2015/0379077 A1) discloses,
wherein: for each first partition of said first plurality of first partitions: computing the first analytic function for one or more rows in said each first partition includes sorting rows in said each first partition based on a sort key not included in said one or more first partition keys (para.[0073]; “user-defined function (e.g., parallelized instances of the user-defined functions) can include local structural properties that define how data within each partition is to be organized. Examples include grouping and sorting properties. For example, a property can indicate that the data submitted to a particular (e.g., "local") instance is expected to be sorted”)
computing the second analytic function for one or more rows in said each first partition includes sorting rows in said each first partition based on a sort key not included in said one or more first partition keys (para.[0047]; “The user-defined function then performs processing on its respective partition”).

As per claim 5, the rejection of claim 4 is incorporated and further Zhang et al (US 2015/0356162 A1) discloses,
wherein computing the second analytic function includes commencing computing the second analytic function after completing computing the first analytic function (para.[0057]; “In an analyzer buffer of SUM, a variable, that is, a current sum, is stored. When a new row is analyzed, a value of the sum plus a value (which needs to be non-null) of a designated expression of the new row is stored into sum” and para.[0058]; “Forwarding cannot be performed before whole partition analysis is completed. After the partition analysis is completed”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhang into Grosse to provide analytic function for processing large volume of data, thereby providing a convenient process of using the database.

As per claim 6, the rejection of claim 1 is incorporated and further Zhang et al (US 2015/0356162 A1) discloses,
wherein: for each first partition of said first plurality of first partitions: computing the first analytic function for one or more rows in said each first partition includes sorting rows in said each first partition based on a sort key that is a measure column (para.[0031]; “when the analytic function comprises a partition by clause and/or an order by clause, using a column in the partition by clause and/or a column in the order by clause of the analytic function as the reduce key “ and para.[0041]; “analysis operator ends analysis on the current partition, aggregates all data rows of the current partition stored in the analysis operator buffer and all analytic results of the current partition stored in the analyzer buffer into a new data row”)
computing the second analytic function for one or more rows in said each first partition includes sorting rows in said each first partition based on a sort key that is a measure column (para.[0031]; “when the analytic function comprises a partition by clause and/or an order by clause, using a column in the partition by clause and/or a column in the order by clause of the analytic function as the reduce key“ and para.[0041]; “analysis operator ends analysis on the current partition, aggregates all data rows of the current partition stored in the analysis operator buffer and all analytic results of the current partition stored in the analyzer buffer into a new data row”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhang into Grosse to provide analytic function for processing large volume of data, thereby providing a convenient process of using the database.

As per claim 7, the rejection of claim 1 is incorporated and further Zhang et al (US 2015/0356162 A1) discloses,
wherein the one or more first partition keys do not include a first partition key from said first plurality of partition keys (para.[0031]; “using a column in the partition by clause and/or a column in the order by clause of the analytic function as the reduce key”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhang into Grosse to provide analytic function for processing large volume of data, thereby providing a convenient process of using the database.

As per claim 8, the rejection of claim 1 is incorporated and further Zhang et al (US 2015/0356162 A1) discloses,
wherein: said first plurality of first partitions includes a first subset of first partitions and a second subset of second partitions (Grosse: para.[0006]; “a range of permitted partition arrangements as an input pre-condition for parallelized instances of the user-defined function”).
and for each particular first partition of said first subset of first partitions: ORA170879-US-NP4Attorney Docket No.: 50277-5304 computing the first analytic function for one or more rows in said each particular first partition includes a first slave process computing the first aggregate function, and computing the second analytic function for one or more rows in said each particular first partition includes said first slave process computing the first aggregate function (Zhang: para.[0037]; “the current partition is a partition to which a previous data row received by the analysis operator belongs; and if the data row belongs to the current partition, executes step 205; or if the data row does not belong to the current partition” and para.[0038]; “analysis operator invokes an analyzer corresponding to the analytic function to analyze the data row to obtain an analytic result”). 
and for each particular second partition of said second subset of second partitions: computing the first analytic function for one or more rows in said each particular second partition includes a second slave process computing the first aggregate function, and computing the second analytic function for one or more rows in said each particular first partition includes said first slave process computing the first aggregate function (Zhang: para.[0037]; “the current partition is a partition to which a previous data row received by the analysis operator belongs; and if the data row belongs to the current partition, executes step 205; or if the data row does not belong to the current partition” and para.[0038]; “analysis operator invokes an analyzer corresponding to the analytic function to analyze the data row to obtain an analytic result”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhang into Grosse to provide analytic function for processing large volume of data, thereby providing a convenient process of using the database.

As per claim 9, the rejection of claim 1 is incorporated and further Zhang et al (US 2015/0356162 A1) discloses,
wherein said first analytic function and said second first analytic function are window ranking functions (para.[0028]; “analytic functions, for example, may include LAG, LEAD, RANK, DENSE_RANK, ROW_NUMBER”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhang into Grosse to provide analytic function for processing large volume of data, thereby providing a convenient process of using the database.

As per claim 10, the rejection of claim 1 is incorporated and further Zhang et al (US 2015/0356162 A1) discloses,
wherein said first analytic function and said second first analytic function are window cumulative summation functions (para.[0072]; “When a new row is analyzed, an expression (non-null) of the new row plus sum is set to a value of sum”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhang into Grosse to provide analytic function for processing large volume of data, thereby providing a convenient process of using the database.

Claims 11 – 20 are non-transitory storage media claim corresponding to method claims 1 – 10 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 10 respectively above.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Dynamic parallel aggregation with hybrid batch flushing, US 2014/0156636 A1 authors: Bellamkonda et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/7/2021